DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered. Claims 1, 11, 14 and 23 have been amended. Claims 2-3, 12-13 and 15-16 have been cancelled. Claims 1, 4-11, 14 and 17-23 are currently pending in this application. 

Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 09/15/2021 and 10/01/2021.

                                                          Response to Arguments
4.	The applicant's arguments filed on 09/22/2021 regarding claims 1, 4-11, 14 and 17-23 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.

35 USC § 112 (f) Claim Limitations Analysis
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


CLAIM INTERPRETATION

6.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Regarding claim 11, the limitations that recite(s) “means for receiving….”, and “means for identifying…..” are being treated in accordance with 112(f) because the functions of “receiving” and “identifying” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions.
Regarding the above claims 11 and 12 limitations, the corresponding structure can be found in figs. 5-9, “the apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory. The instructions may be operable to cause the processor to receive, within a frame in a shared radio frequency spectrum band shared by a plurality of network operating entities, a common preamble for synchronizing the plurality of network operating entities with the frame, receive, during an acquisition sub-interval of the frame and after receipt of the common preamble, one or more network operating entity-specific signals, and identify, based on the one or more network operating entity-specific signals, neighboring wireless nodes”; paragraphs [0009], [0010], [0025], [0026] in specification and additional examples of structures that may perform various aspects of the features of claims 11 and 12 e.g., paragraphs [0053]-[0056] and [0063]- [0064] as well as Figs. 1-2.
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4, 5, 10, 11, 14, 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2008/0039107 A1), hereinafter “Ma” in view of Chen at al. (US 2015/0049741 A1), hereinafter “Chen” in view of Wei at al. (US 2015/0098349 A1), hereinafter “Wei”.
Regarding claim 1, Ma discloses a method for wireless communication at a user equipment (UE) (Figs. 1, 10, paragraph [0002], accurate delivery of data at high rates via wireless connection), comprising:
receiving, from one or more base stations, within a frame in a shared radio frequency spectrum band shared by a plurality of network operators (Fig. 10 (b), paragraphs [0013]-[0015], a preamble having a common synchronization channel comprising common synchronization subcarriers, said common synchronization subcarriers carries a common sequence; and said common sequence provides locations of candidate base stations, and reduces a search window for base station specific preamble), a common preamble synchronizing the plurality of network operators with the frame (Fig. 10 (b), paragraphs [0015], [0144], [0150], Preamble-1, or a legacy preamble, 1022 and Preamble-2 1024 are located in the consecutive OFDMA ZONES, before the FCH and DL_MAP 1026 and a non-MIMO zone 1028), wherein the common preamble comprises information related to an acquisition sub-interval of the frame, synchronization information for the frame, or combinations thereof (Fig. 10 (b), paragraphs [0015], [0144], [0150], Preamble-1  for coarse synchronization, finding the candidate fine synchronization positions, indicating the configuration of Preamble-2, and indicating the segment id; while Preamble-2 may be responsible for IDcell identification; fine synchronization; MIMO channel estimation); and 
identifying, based on the one or more network operator specific signals (Fig. 10 (b), paragraphs [0015], [0144], [0150], repeated time domain structure of Preamble-1 may be used to support frame synchronization, coarse timing and frequency synchronization by using auto-correlation peak to identify coarse frame boundary), neighboring base stations (Fig. 10 (b), paragraphs [0015], [0144], [0150], to provide the candidate fine synchronization positions for cell identification by using the cross correlation peak to identify frame location).
While Ma implicitly refers to “each of the one or more base stations is operated by one or more network operators of the plurality of network operators and receiving, during the acquisition sub-interval of the frame and after receipt of the common preamble, one or more network operator-specific signals” (Fig. 10 (b), paragraphs [0015], [0144], [0150]), Chen from the same or similar field of endeavor discloses receiving, from one or more base stations, within a frame in a shared radio frequency spectrum band shared by a plurality of network operators (Figs. 15, 17, paragraphs [0033], [0034], [0091], [0097], [0100], LTE/LTE A deployment with unlicensed spectrum (for single or multiple operators), a common preamble synchronizing the plurality of network operators with the frame, wherein the common preamble comprises information related to an acquisition sub-interval of the frame (Figs. 15, 17, paragraphs [0033], [0034], [0091], [0097], [0100], common preamble and acquisition sub-interval of the fame), and wherein each of the one or more base stations (Figs. 15, 17, paragraphs [0033], [0034], [0091], [0097], [0100], LTE/LTE A networks with unlicensed spectrum deployed on a given channel by multiple service providers configured to be synchronous across the multiple service providers) is operated by one or more network operators of the plurality of network operators (Figs. 15, 17, paragraphs [0033], [0034], [0091], [0097], [0100], LTE/LTE A networks with unlicensed spectrum may include network identifiers, such as 24-bit public land mobile number); 
receiving, during the acquisition sub-interval of the frame (Figs. 15, 17, paragraphs [0091], [0097], [0100], single frequency network (SFN) operation for two or more nodes) and after receipt of the common preamble (Figs. 15, 17, paragraphs [0091], [0097], [0100], guaranteed signal transmissions 1505-1508 of LTE-US1 1501-LTE-US7 1504 at 80 ms periodicity), one or more network operator-specific signals (Figs. 15, 17, paragraphs [0091], [0097], [0100], information fields may also include some of the physical random access channel (PRACH) parameters to enable fast random access procedure with the LTE/LTE-A base station with unlicensed spectrum); and 
identifying, based on the one or more network operator specific signals, neighboring base stations (Fig. 18, paragraph [0102], similar to the aspects described with respect to Figs. 9, 10A, 10B, and 12, and the like, at block 1803, the UE receives the signals transmitted by the base station, e.g., either the synchronization signals or the system broadcast signal in a non-CCA subframe; at block 1804, the UE communicates with the base station based on the received signals, whether they are the received synchronization signals or the system broadcast signal; the UE uses the received signal to establish communication with the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “each of the one or more base stations is operated by one or more network operators of the plurality of network operators and receiving, during the acquisition sub-interval of the frame and after receipt of the common preamble, one or more network operator specific signals” as taught by Chen, in the system of Ma, so that it would provide a procedure particularly relates to downlink communication between licensed and unlicensed spectrum with LTE/LTE-A deployments (Chen, paragraph [0009]).
Assuming Arguendo that Ma in view of Chen do not explicitly disclose or strongly suggest: each of the one or more base stations is operated by one or more network operators of the plurality of network operators, Wei from the same or similar field of endeavor discloses each of the one or more base stations is operated by one or more network operators (paragraph [0076], operator’s public land mobile network identifier used) of the plurality of network operators (paragraph [0076], in order to differentiate between the communications of different operators).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “each of the one or more base stations is operated by one or more network operators of the plurality of network operators” as taught by Wei, in the combined system of Ma and Chen, so that it would provide various communication services (Wei, paragraph [0002]).
Regarding claim 4, Ma in view of Chen and Wei disclose the method according to claim 1.
Chen further discloses the information related to the acquisition sub-interval of the frame comprises a duration of the acquisition sub-interval (Fig.17, paragraph [0100], transmission 1700 configured according to one aspect of the present disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the information related to the acquisition sub-interval of the frame comprises a duration of the acquisition sub-interval” as taught by Chen, in the combined system of Ma and Wei, so that it would provide a procedure particularly relates to downlink communication between licensed and unlicensed spectrum with LTE/LTE-A deployments (Chen, paragraph [0009]).

Regarding claim 5, Ma discloses the common preamble comprises a signature common to each of the plurality of network operators (paragraphs [0015], [0140], common preamble uses a common pseudo noise (PN) sequence for all base stations).

Regarding claim 10, Ma in view of Chen disclose the method according to claim 1.
Chen further discloses base stations from the same network operator share the same network operator-specific signal (Fig. 15, 17, paragraphs [0091], [0097], [0100]; LTE/LTE A networks with unlicensed spectrum may include network identifiers, such as 24-bit public land mobile number).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “base stations from the same network operator share the same network operator-specific signal” as taught by Chen, in the combined system of Ma and Wei, so that it would provide a procedure particularly relates to downlink communication between licensed and unlicensed spectrum with LTE/LTE-A deployments (Chen, paragraph [0009]).

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

s 6, 7, 8, 9, 19, 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2008/0039107 A1), hereinafter “Ma” in view of Chen at al. (US 2015/0049741 A1), hereinafter “Chen” in view of Wei at al. (US 2015/0098349 A1), hereinafter “Wei” in view of Ghasemzadeh et al. (US 2015/0281974 A1), hereinafter “Ghasemzadeh”.
Regarding claim 6, Ma in view of Chen disclose the method according to claim 1.
Neither Ma nor Chen nor Wei explicitly discloses “identifying multiple sub-intervals of the frame, each of the multiple sub-intervals designated for prioritized use by one of the plurality of network operators”.
However, Ghasemzadeh from the same or similar field of endeavor discloses identifying multiple sub-intervals of the frame, each of the multiple sub-intervals designated for prioritized use by one of the plurality of network operators (Figs. 6-9, paragraphs [0068], [0172], cell identifier associated with radio communication during an assigned time period, which can distinguish between different operators sharing the same spectrum).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “identifying multiple sub-intervals of the frame, each of the multiple sub-intervals designated for prioritized use by one of the plurality of network operators” as taught by Ghasemzadeh, in the combined system of Ma, Chen and Wei, so that it would provide a method relates to inter-operator time sharing of frequency spectrum (Ghasemzadeh, paragraph [0001]).

Regarding claim 7, Ma in view of Chen, Wei and Ghasemzadeh disclose the method according to claim 6.
 (paragraph [0068], different time periods may be non-overlapping in time, equal in length. alternatively, the different time periods may be unequal in length).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the multiple sub-intervals are non-overlapping” as taught by Ghasemzadeh, in the combined system of Ma, Chen and Wei, so that it would provide a method relates to inter-operator time sharing of frequency spectrum (Ghasemzadeh, paragraph [0001]).

Regarding claim 8, Ma in view of Chen, Wei and Ghasemzadeh disclose the method according to claim 6.
Ghasemzadeh further discloses the multiple sub-intervals are disjoint (paragraph [0068]; different time periods may be non-overlapping in time, equal in length. alternatively, the different time periods may be unequal in length).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the multiple sub-intervals are disjoint” as taught by Ghasemzadeh, in the combined system of Ma, Chen, and Wei, so that it would provide a method relates to inter-operator time sharing of frequency spectrum (Ghasemzadeh, paragraph [0001]).

Regarding claim 9, Ma in view of Chen, Wei and Ghasemzadeh disclose the method according to claim 6.
 (Figs. 6-9, paragraphs [0068], [0172]; allocating the same frequency spectrum to multiple operators subsequent to multiple time periods).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the identifying multiple sub-intervals is based at least in part on the common preamble, the one or more network operator specific signals, or combinations thereof” as taught by Ghasemzadeh, in the combined system of Ma, Chen and Wei, so that it would provide a method relates with inter-operator time sharing of frequency spectrum (Ghasemzadeh, paragraph [0001]).

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414